PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Cannon, Charles
Application No. 16/416,407
Filed: 20 May 2019
For: LAPAROSCOPIC INTRAABODOMINAL WORK TABLE RETRACTOR, INSTRUMENT AND POSITIONER
:
:
:	SUA SPONTE DECISION
:	WITHDRAWING THE 
:	HOLDING OF ABANDONMENT
:
:
Docket No. 0013824USU/1993


This is a sua sponte decision withdrawing the holding of abandonment, in response to the Notice of Abandonment mailed November 26, 2021.

The petition is GRANTED.

The above-identified application was held abandoned for failure to timely file a reply to the   final Office action mailed May 13, 2021.  This Office action set a shortened statutory period for reply of three months.  The Office mailed a Notice of Abandonment on November 26, 2021, stating that no reply had been received.

A review of the application reveals that Applicant filed an RCE on November 22, 2021.  The RCE was made timely by including a three months extension of time and a Certificate of Mailing dated November 15, 2021 (November 13, 2021 fell on a Saturday.  See 37 CFR 1.7(a)).  As such, it is obvious that the Notice of Abandonment was mailed in error.  In view thereof, the holding of abandonment is withdrawn.

The application is being forwarded to Group Art Unit 3773 for consideration of the RCE, timely filed November 22, 2021
								
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
				
/Cliff Congo/									
Cliff Congo			
Attorney Advisor
Office of Petitions